Appeal from an order entered December 5, 1958 denying a motion to vacate an order appointing a receiver of the assets of the above-named corporation, entered upon the stipulation of the attorneys for the parties, and from an order entered May 21, 1959 denying a motion for reargument. Order entered December 5, 1958 affirmed, with $10 costs and disbursements. No opinion. Appeal from order entered May 21, 1959 dismissed, without costs. No appeal lies from an order denying a motion for reargument. (Nagle v. Bryn Mawr Ridge, 7 A D 2d 1007.) Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.